
	

115 HR 5402 IH: Government Customer Service Accountability and Improvement Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5402
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2018
			Mr. Loudermilk (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require the establishment of Federal customer service standards, to improve the service and
			 customer experience provided by Federal agencies, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Government Customer Service Accountability and Improvement Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; sense of Congress.
					Sec. 3. Definitions.
					Sec. 4. Development of customer experience standards.
					Sec. 5. Service Improvement and Accountability Unit Pilot Program.
					Sec. 6. Effective date.
				
			2.Findings; sense of Congress
 (a)FindingsThe Congress finds the following: (1)The Federal Government serves the people of the United States and should seek to continually improve public services.
 (2)The people of the United States deserve a Federal Government that provides efficient, effective, and high-quality services across multiple channels.
 (3)Many agencies, offices, programs, and Federal employees provide excellent service to individuals, however, many functions of the Federal Government do not provide the customer service experience that individuals have come to expect from the private sector.
 (4)The lack of Federal Government customer service is an inveterate occurrence which has been attempted to be addressed through the actions of previous administrations including the Executive Order 12862, Setting Customer Service Standards, signed September 11, 1993, by President William J. Clinton and Executive Order 13571, Streamlining Service Delivery and Improving Customer Service, signed April 27, 2011, by President Barack H. Obama.
 (5)According to the 2016 American Customer Satisfaction Index, the Federal Government ranks among the bottom of all industries in the United States in customer satisfaction.
 (6)Providing quality services to individuals improves the confidence of the people of the United States in their Government. Such quality service is a necessary factor for agencies to fulfill their specific and clearly defined missions.
 (7)Improving service to individuals requires agencies to work across organizational boundaries, leverage technology, collect and share standardized data, and develop customer-centered mindsets and service strategies.
 (b)Sense of CongressIt is the sense of Congress that all agencies should strive to provide high-quality, courteous, effective, and efficient services to the people of the United States and seek to measure, collect, report, and use metrics relating to the experience of individuals interacting with agencies to continually improve services to the people of the United States.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)AgencyThe term agency— (A)has the meaning given that term under section 3502 of title 44, United States Code; and
 (B)does not include an agency the President excludes for national security reasons. (3)CustomerThe term customer, with respect to an agency, means any individual or entity that is directly served by an agency, including a Congressional office.
 (4)Customer experienceThe term customer experience means the experience of an individual with an agency related to any service the agency is required to perform in accordance with the mission of the agency that requires personal assistance, interaction, or accessibility of the services and information provided by the agency.
 (5)DirectorThe term Director means the Director of the Office of Management and Budget. 4.Development of customer experience standards (a)Selection of certain agencies by OMBNot later than 90 days after the date of the enactment of this Act, the Director shall select certain agencies (including at a minimum the Department of Veterans Affairs, the Office of Personnel Management, and the Internal Revenue Service) to develop customer experience standards and performance plans for that agency.
			(b)Agency standards and performance plans
 (1)In generalNot later than 6 months after the date on which the selection is made pursuant to subsection (a), the senior accountable official for customer experience for each agency, in consultation with relevant agency program officials, shall develop customer experience standards and performance plans, subject to approval by the head of the agency and the Director.
 (2)Requirements for agency customer experience standards and performance plansThe customer experience standards and performance plans established paragraph (1) shall be— (A)based on customer and market research that identifies the aspects of service delivery that are most important to citizens; and
 (B)collected through both qualitative and quantitative research methods that incorporate voluntary feedback from citizens.
 (3)Inclusion in agency performance plansThe approved standards and performance plans shall be included in the agency performance plans required under section 1115(b) of title 31, United States Code.
 (c)Requirement To submit and publish standards and performance plansNot later than 1 month after the approval of the customer experience standards and performance plans required pursuant to subsection (b), the standards and plans shall be made publicly available by the senior accountable official for customer experience of the agency on the website of the relevant agency.
 (d)Effective date of standardsThe customer experience standards and performance plans developed under subsection (b) shall be effective upon publication in the agency performance plan pursuant to section 1115(b) of title 31, United States Code.
			5.Service Improvement and Accountability Unit Pilot Program
 (a)Establishment of pilot programNot later than 1 year after the date on which the customer experience standards and performance plans are published pursuant to section 4(c), the Director shall establish a pilot program, to be known as the Service Improvement and Accountability Unit Pilot Program (in this section referred to as the pilot program), to provide assistance to an agency that does not meet the standards that apply to that agency under section 4.
 (b)PersonnelThe Director shall work with the head of each agency to detail employees within the agency to work on the pilot program, based on the expertise and skills required to address service improvement goals. Any employee so detailed shall be done in accordance with the requirements in section 3341 of title 5, United States Code.
 (c)ResponsibilitiesUnder the pilot program, the Office of Management and Budget shall work with any agency that does not meet the customer experience standards developed by that agency under section 4 to improve and modernize service delivery to develop solutions, including the following:
 (1)Evaluating the efforts of the agency to improve service delivery. (2)Developing a plan with clearly defined short- and long-term goals to improve within existing resources and by drawing on expertise and assistance from other agencies (including the Office of Management and Budget) where necessary.
 (3)Monitoring implementation by the agency of the plan developed under paragraph (2) until the customer service standards are met.
 (4)Submitting every 6 months to the Director of the Office of Management and Budget a report on the progress being made to improve service at the agency until the customer experience standards are met.
 (d)ReportNot later than 2 years after the date on which the pilot program is implemented, and annually thereafter until the termination of the pilot program, the Director shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the accomplishments and outcomes of the pilot program across all agencies in which it has been implemented and any recommendations for changes necessary achieve the customer experience standards developed under section 4. The report shall include—
 (1)achievements by agencies in meeting the customer experience performance standards developed under section 4; and
 (2)an evaluation of the difficulties and lack of quality customer experience still prevalent. (e)SupportThe Administrator shall provide administrative and other support in order to implement the pilot program under this section. The head of each agency shall, as appropriate and to the extent permitted by law, provide at the request of the Director up to 2 personnel authorizations who have expertise in change management, process improvement, project management, and information technology innovation to support the pilot program. Such personnel may be the Inspector General.
 (f)Program continuationThe pilot program shall be taken up for consideration of continuation or termination 5 years after the date of the enactment of this Act by the relevant committees of jurisdiction in the House of Representatives and the Senate.
 6.Effective dateThis Act shall take effect 3 months after the date of the enactment of this Act.  